[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
After a hearing held on March 15, 1993 the Court will issue the following orders:
Greeting Cards
      (Gifts)      The Court encourages greeting cards be given on the below written holidays (list not exclusive) along with gifts on appropriate holidays.
1) Birthdays CT Page 2683 2) Christmas 3) Easter 4) Thanksgiving 5) Mother's Day 6) Martin Luther King Day 7) Halloween
Phone —            If the plaintiff wishes to pay for the installation and maintenance of a dedicated phone she may do so. By dedicated phone this court refers to a phone solely in the child's name for use of the child and her mother only.
Visitations
a) School Events — Social Events
                        1) The grandmother will provide information of two school or social events that the child will participate in from the date of this order until the end of the school year. Both the grandmother and mother shall attend these (2) events together.
                        From the new school year 1993-94 until further review by this Court the defendant grandmother shall provide information on (2) school or social events the mother can attend with her daughter.
Visitation Schedule
    March —     Dr. Hokanson, child and mother 1 hour
    April —     Child and mother at grandma's house 1 hour (around Easter)
CT Page 2684
    May  —     Child and mother at grandma's house 1 hour
June —     Dr. (repeat March)
    July —     Child and mother at outside location. Mother to designate where, grandmother to drop off and pick up — 2 hours
August —    Same as above
September — Same as above
October   — Same as March
November  —  Same as July
December  —  Same as July
January   —  Same as July
February  —  Same as March
MARCH 1994  — Return to Court for review.
Norko, J.